DETAILED ACTION
Applicants’ arguments, filed 19 October 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action has been made NON-FINAL because it includes objections related to nucleic acid and/or protein sequences that could have been presented previously in prosecution but mistakenly were not presented previously in prosecution.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”.
Specifically, sequence listings appear to have been presented at least as of page 13, bottom paragraph and page 14, wherein relevant text has been reproduced below from the instant specification.

    PNG
    media_image1.png
    140
    663
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    355
    675
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    167
    662
    media_image3.png
    Greyscale

Also see page 15, relevant text reproduced below.

    PNG
    media_image4.png
    266
    690
    media_image4.png
    Greyscale

Also see page 31, relevant text reproduced below.

    PNG
    media_image5.png
    189
    686
    media_image5.png
    Greyscale

Also see page 48, relevant text reproduced below.

    PNG
    media_image6.png
    236
    669
    media_image6.png
    Greyscale

These require sequence listings in the paper and CRF format.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.


Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9-11, 14-15, and 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to require that the pores in the particle are at least 20 nm in diameter. This does not appear to be adequately supported by the original disclosure.
As an initial matter, the instant specification does appear to disclose pore sizes of up to 50 nm, as of page 23, lines 33-37 of the instant specification. Nevertheless, this fails to provide adequate support for the full scope of instant claim 1. This is at least because the phrase “at least 20 nm” has no upper limit. MPEP 2163.05(III) describes a case wherein the original specification included a range of "25%-60%" and specific examples of "36%" and "50%." A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range. Similarly, a disclosure of a pore size of up to 50 nm fails to provide adequate support for the currently recited “at least 20 nm in diameter” because the recited at least 20 nm in diameter has no upper limit.


Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 has been amended to recite lipid nanoparticles sized from about 350 nm to about 650 nm in diameter. This appears to be new matter not adequately supported by the original application as filed. There does not appear to be adequate support for a particle size of 650 nm.


Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-11, 14-15 and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “starry-like.” It is unclear how this phrase, further limits the claimed subject matter. See MPEP 2173.05(d), Example (E), which indicates that the phrase “coke, brick, or like material” was found to be indefinite by the board of appeals. As such, for a similar reason, it is unclear as to how the term “like” further limits the term “starry.”
For the purposes of examination under prior art, the term “starry-like” is understood to refer to nanoparticles whose shape either appears to be in the form of a star based upon visualization of the particle or which has been described as being in the form of a star by the prior art.
Response to Arguments Regarding Indefiniteness Issues: In applicant’s response on 19 October 2022 (hereafter referred to as applicant’s response), applicant makes the following arguments on page 6 of applicant’s response.

    PNG
    media_image7.png
    192
    673
    media_image7.png
    Greyscale

As best understood by the examiner, applicant appears to argue that because the examiner rejected the instant claims over prior art, the claims are clear. This argument is not persuasive. As stated above and as stated on page 5 of the prior office action on 19 July 2022, in order to achieve compact prosecution, the examiner has explained on the record how indefinite claims are to be interpreted for the purposes of achieving compact prosecution. However, the mere fact that the examiner has rejected claims on the grounds of prior art does not negate the fact that these claims are indefinite.

Withdrawn Rejections
Withdrawal of Anticipation Rejections: In the prior office action, the examiner rejected the instant claims on the grounds of anticipation. All of the anticipation rejections have been withdrawn in view of the claim amendments reciting that the lipid layer is required rather than optional. The previously applied obviousness rejection over Sun et al. (Nano Letters, Vol. 16, 2016, pages 651-655) by itself in the absence of other references has also been withdrawn for this reason. The previously applied objections have also been withdrawn in view of claim amendments.
Rejections over Brinker et al. (US 2016/0106671 A1) in view of additional references have not been withdrawn and are set forth below.
Withdrawal of Double Patenting Rejection: Previously in the prosecution history, the instant claims were rejected on the grounds of non-statutory double patenting over the claims of US Patent 9,759,283 in view of other references. These rejections have been withdrawn. This is because the instant claims have been amended to require that the silica nanoparticles have pore sizes of at least 20 nm. 
In contrast, the claims of the ‘283 patent recite a core made from nanoporous silica. The skilled artisan would have understood that the term “nanoporous” refers to pores sized 1.5 nm or smaller; see Langley et al. (Chemical Society Reviews, Vol. 28, 1999, pages 279-291), page 279, paragraph bridging left and right columns. This paragraph defines nanopores as equal to or less than 1.5 nm in diameter and mesoporous materials as having pore sizes of 1.5 nm to 100 nm.
As such, the pores recited by the claims of the ‘283 patent appear to be over an order of magnitude smaller than the claimed pore sizes. In view of this, the instant claims do not appear to be prima facie obvious over the claims of the ‘283 patent, and the non-statutory double patenting rejection over the claims of this patent has been withdrawn.
The examiner notes that the rationale presented here regarding the ‘283 patent differs from the rationale previously presented on the paragraph bridging pages 28-29 of the prior office action mailed on 19 July 2022.

Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6, 9-11, 14-15, and 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinker et al. (US 2016/0106671 A1) in view of Xiong et al. (Journal of Materials Chemistry B, Vol. 3, 2015, pages 1712-1721).
Brinker et al. (hereafter referred to as Brinker) is drawn to porous nanoparticle supported lipid bilayers, as of Brinker, title and abstract. The particles may be porous silica, as of Brinker, abstract and paragraph 0033.
Brinker differs from the claimed invention because the nanoparticles of Brinker are not starry-like.
Xiong et al. (hereafter referred to as Xiong) is drawn to “stellate” mesoporous silica nanoparticles, as of Xiong, page 1712, title and abstract. These nanoparticles have the following structure, as of Xiong, page 1714, left column, scheme 1, reproduced below.

    PNG
    media_image8.png
    701
    760
    media_image8.png
    Greyscale

These nanoparticles are understood to read on the required starry-like mesoporous as the term “stellate” refers to star-like particles. The composition of Xiong is useful for pharmaceutical purposes, as Xiong teaches delivery of the drug doxorubicin as of Xiong, at least page 1712, abstract.
Xiong does not teach the lipid layer.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the stellate silica particles of Xiong in place of the non-starry silica particles of Brinker to have been used in the lipid bilayer supported silica particle composition of Brinker. Brinker is drawn to a lipid bilayer supported silica particle composition used for drug delivery. While the silica nanoparticles of Brinker are not starry-like, Xiong teaches starry-like nanoparticles that can be used for drug/gene delivery. As such, the skilled artisan would have been motivated to have substituted the stellate silica nanoparticles of Xiong in place of the non-starry like nanoparticles of Brinker to be used with the lipid bilayer of Brinker for predictable delivery of drugs with a reasonable expectation of success. The simple substitution of one known ingredient (stellate silica nanoparticles of Xiong) in place of another (non-starry nanoparticles of Brinker) to achieve predictable results (drug delivery when used with the lipid bilayer of Brinker) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to claim 1, the combination of Xiong and Brinker teaches the stellate mesoporous nanoparticles of Xiong along with the lipid layer, which is taught by Brinker.
As to claim 1, the claim requires pores sized at least 20 nm. Brinker teaches a pore size of from 0.03 nm to 50 nm, as of Brinker, paragraph 0076. This overlaps with the claimed pore sizes. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 1, the claim requires one or more cargo molecules. Brinker teaches small hairpin RNA, as of Brinker, paragraph 0071, plasmid DNA, in paragraph 0071, and small interfering RNA, in paragraph 0071. These are understood to be cargo molecules. Brinker also teaches the specific term “cargo” in the abstract.
As to claim 2, Brinker teaches a lipid bilayer, as of the title of Brinker.
As to claim 3, Brinker teaches a “multilayer”, as of Brinker, paragraphs 0070-0071. The examiner understands this to read on the required multilamellar lipid layer.
As to claim 4, Xiong teaches a drug, which is doxorubicin in one embodiment, as the abstract of Xiong. Brinker also teaches nucleic acids in paragraph 0071. These represent two or more different cargo molecules.
As to claim 5, Brinker teaches DOTAP, DSPC, and cholesterol in paragraph 0041.
As to claim 6, Brinker teaches a pore size of from 0.03 nm to 50 nm, as of Brinker, paragraph 0076. This overlaps with the claimed pore sizes. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claims 9-10, Brinker teaches particles sized about 200 nm in paragraph 0074.
As to claim 11, Brinker teaches monodisperse particles in paragraph 0074. Xiong also teaches monodisperse particles, as of Xiong, page 1717, left column, fourth line below the caption of figure 5. While Brinker does not specify a specific polydispersity index, the skilled artisan would have understood that the particles of Brinker would have had a polydispersity index in the claimed range because the population of particles in Brinker is taught to be polydisperse.
As to claim 14, Brinker teaches the following in paragraph 0186, relevant text reproduced below. 

Liposomes were composed of DSPC with 5 wt % DMPE, 30 wt % cholesterol, and 10 wt % PEG-2000 (16:0) and were modified with 0.015 wt % MC40 and 0.500 wt % H5WYG.

The presence of DSPC and cholesterol is understood to read on the requirements of claim 14.
As to claim 15, Brinker teaches the following in paragraph 0073, reproduced below.

    PNG
    media_image9.png
    117
    405
    media_image9.png
    Greyscale

Targeting species may be bound to the surface of the protocell covalently, as of Brinker, paragraph 0119; this binding is understood to be to a lipid because the surface of the protocell in Brinker is composed of lipids. Brinker also teaches a PEG component, which is conjugated to the phospholipid, in paragraph 0104. The PEG component is present preferably at about 5-15 wt%. Brinker also teaches 0.015 wt% of a targeting peptide in paragraph 0036. These amounts differ from the claimed amounts because Brinker teaches wt % rather than the required mol %. Nevertheless, generally, differences in concentration between the claimed invention and prior art (to the extent that there is such a difference) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, no evidence of criticality appears to have been provided. Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a silica particle comprising a lipid bilayer with a lipid bound to a functional moiety such as PEG or a targeting ligand. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of the amount of this ingredient by routine experimentation.
As to claim 17, Brinker teaches specific targeting of hepatocellular and other cancer cells, as well as a targeting peptide, as of the abstract of Brinker. Brinker teaches a cargo in the abstract.
As to claim 18, Brinker teaches a targeting peptide in the abstract of Brinker.
As to claims 19-20, Brinker teaches small hairpin RNA, as of Brinker, paragraph 0071, plasmid DNA, in paragraph 0071, and small interfering RNA, in paragraph 0071.
As to claims 21-22, Brinker teaches a small hairpin RNA in combination with a therapeutic and diagnostic agent in paragraph 0071.
As to claim 23, Brinker teaches a pharmaceutical composition comprising a pharmaceutical excipient in paragraph 0022.


Claim(s) 1-6, 9-11, 14-15, and 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinker et al. (US 2016/0106671 A1) in view of Zhang et al. (Journal of the American Chemical Society, Vol. 135, 2013, pages 2427-2430).
Brinker et al. (hereafter referred to as Brinker) is drawn to porous nanoparticle supported lipid bilayers, as of Brinker, title and abstract. The particles may be porous silica, as of Brinker, abstract and paragraph 0033.
Brinker differs from the claimed invention because the nanoparticles of Brinker are not starry-like.
Zhang et al. (hereafter referred to as Zhang) is drawn to silica nanoparticles, as of Zhang, title and abstract. The silica nanoparticles of Zhang may be in the “stellate” shape, as of Zhang, page 2428, left column, at least figure 2e. The silica nanoparticles of Zhang may be used for drug and gene delivery, as of Zhang, page 2427, left column, paragraph below abstract, relevant text reproduced below with annotation by the examiner.

    PNG
    media_image10.png
    280
    718
    media_image10.png
    Greyscale

Zhang does not teach the lipid layer.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the stellate silica particles of Zhang in place of the non-starry silica particles of Brinker to have been used in the lipid bilayer supported silica particle composition of Brinker. Brinker is drawn to a lipid bilayer supported silica particle composition used for drug delivery. While the silica nanoparticles of Brinker are not starry-like, Zhang teaches starry-like nanoparticles that can be used for drug/gene delivery. As such, the skilled artisan would have been motivated to have substituted the stellate silica nanoparticles of Zhang in place of the non-starry like nanoparticles of Brinker to be used with the lipid bilayer of Brinker for predictable delivery of drugs with a reasonable expectation of success. The simple substitution of one known ingredient (stellate silica nanoparticles of Zhang) in place of another (non-starry nanoparticles of Brinker) to achieve predictable results (drug delivery when used with the lipid bilayer of Brinker) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to claim 1, the combination of Zhang and Brinker teaches the stellate mesoporous nanoparticles of Zhang along with the lipid layer, which is taught by Brinker.
As to claim 1, the claim requires pores sized at least 20 nm. Brinker teaches a pore size of from 0.03 nm to 50 nm, as of Brinker, paragraph 0076. This overlaps with the claimed pore sizes. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 1, the claim requires one or more cargo molecules. Brinker teaches small hairpin RNA, as of Brinker, paragraph 0071, plasmid DNA, in paragraph 0071, and small interfering RNA, in paragraph 0071. These are understood to be cargo molecules. Brinker also teaches the specific term “cargo” in the abstract.
As to claim 2, Brinker teaches a lipid bilayer, as of the title of Brinker.
As to claim 3, Brinker teaches a “multilayer”, as of Brinker, paragraphs 0070-0071. The examiner understands this to read on the required multilamellar lipid layer.
As to claim 4, Zhang teaches a drug, as of Zhang, page 2427, left column. Brinker also teaches a small molecule or macromolecular cargo, as of the abstract. The small molecule and macromolecular cargo represent two or more different cargo molecules.
As to claim 5, Brinker teaches DOTAP, DSPC, and cholesterol in paragraph 0041.
As to claim 6, Brinker teaches a pore size of from 0.03 nm to 50 nm, as of Brinker, paragraph 0076. This overlaps with the claimed pore sizes. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claims 9-10, Brinker teaches particles sized about 200 nm in paragraph 0074.
As to claim 11, Brinker teaches monodisperse particles in paragraph 0074. Zhang also teaches monodisperse particles, as of Zhang, page 2427, title. While Brinker does not specify a specific polydispersity index, the skilled artisan would have understood that the particles of Brinker would have had a polydispersity index in the claimed range because the population of particles in Brinker is taught to be polydisperse.
As to claim 14, Brinker teaches the following in paragraph 0186, relevant text reproduced below. 

Liposomes were composed of DSPC with 5 wt % DMPE, 30 wt % cholesterol, and 10 wt % PEG-2000 (16:0) and were modified with 0.015 wt % MC40 and 0.500 wt % H5WYG.

The presence of DSPC and cholesterol is understood to read on the requirements of claim 14.
As to claim 15, Brinker teaches the following in paragraph 0073, reproduced below.

    PNG
    media_image9.png
    117
    405
    media_image9.png
    Greyscale

Targeting species may be bound to the surface of the protocell covalently, as of Brinker, paragraph 0119; this binding is understood to be to a lipid because the surface of the protocell in Brinker is composed of lipids. Brinker also teaches a PEG component, which is conjugated to the phospholipid, in paragraph 0104. The PEG component is present preferably at about 5-15 wt%. Brinker also teaches 0.015 wt% of a targeting peptide in paragraph 0036. These amounts differ from the claimed amounts because Brinker teaches wt % rather than the required mol %. Nevertheless, generally, differences in concentration between the claimed invention and prior art (to the extent that there is such a difference) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, no evidence of criticality appears to have been provided. Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a silica particle comprising a lipid bilayer with a lipid bound to a functional moiety such as PEG or a targeting ligand. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of the amount of this ingredient by routine experimentation.
As to claim 17, Brinker teaches specific targeting of hepatocellular and other cancer cells, as well as a targeting peptide, as of the abstract of Brinker. Brinker teaches a cargo in the abstract.
As to claim 18, Brinker teaches a targeting peptide in the abstract of Brinker.
As to claims 19-20, Brinker teaches small hairpin RNA, as of Brinker, paragraph 0071, plasmid DNA, in paragraph 0071, and small interfering RNA, in paragraph 0071.
As to claims 21-22, Brinker teaches a small hairpin RNA in combination with a therapeutic and diagnostic agent in paragraph 0071.
As to claim 23, Brinker teaches a pharmaceutical composition comprising a pharmaceutical excipient in paragraph 0022.


Claim(s) 1-6, 9-11, 14-15, and 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinker et al. (US 2016/0106671 A1) in view of Sun et al. (Nano Letters, Vol. 16, 2016, pages 651-655).
Brinker et al. (hereafter referred to as Brinker) is drawn to porous nanoparticle supported lipid bilayers, as of Brinker, title and abstract. The particles may be porous silica, as of Brinker, abstract and paragraph 0033.
Brinker differs from the claimed invention because the nanoparticles of Brinker are not starry-like.
Sun et al. (hereafter referred to as Sun) is drawn to star-shaped mesoporous silica particles having the following shape, as of Sun, page 651, figure in the abstract.

    PNG
    media_image11.png
    200
    558
    media_image11.png
    Greyscale

The above-reproduced particles are understood to be starry-like, as required by the instantly claimed invention. Sun teaches that the above-cited particles may be used for drug delivery, as of Sun, page 651, second line of abstract.
Sun does not teach the lipid layer.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the starry-like silica particles of Sun in place of the non-starry silica particles of Brinker to have been used in the lipid bilayer supported silica particle composition of Brinker. Brinker is drawn to a lipid bilayer supported silica particle composition used for drug delivery. While the silica nanoparticles of Brinker are not starry-like, Sun teaches starry-like nanoparticles that can be used for drug delivery. As such, the skilled artisan would have been motivated to have substituted the starry-like silica nanoparticles of Sun in place of the non-starry like nanoparticles of Brinker to be used with the lipid bilayer of Brinker for predictable delivery of drugs with a reasonable expectation of success. The simple substitution of one known ingredient (starry nanoparticles of Sun) in place of another (non-starry nanoparticles of Brinker) to achieve predictable results (drug delivery when used with the lipid bilayer of Brinker) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to claim 1, the combination of Sun and Brinker teaches the starry-like mesoporous nanoparticles of Sun along with the lipid layer, which is taught by Brinker.
As to claim 1, the claim requires pores sized at least 20 nm. Brinker teaches a pore size of from 0.03 nm to 50 nm, as of Brinker, paragraph 0076. This overlaps with the claimed pore sizes. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 1, the claim requires one or more cargo molecules. Brinker teaches small hairpin RNA, as of Brinker, paragraph 0071, plasmid DNA, in paragraph 0071, and small interfering RNA, in paragraph 0071. These are understood to be cargo molecules. Brinker also teaches the specific term “cargo” in the abstract.
As to claim 2, Brinker teaches a lipid bilayer, as of the title of Brinker.
As to claim 3, Brinker teaches a “multilayer”, as of Brinker, paragraphs 0070-0071. The examiner understands this to read on the required multilamellar lipid layer.
As to claim 4, Sun teaches a drug, as of Sun, page 651, second line of abstract. Brinker also teaches a small molecule or macromolecular cargo, as of the abstract. The small molecule and macromolecular cargo represent two different cargo molecules.
As to claim 5, Brinker teaches DOTAP, DSPC, and cholesterol in paragraph 0041.
As to claim 6, Brinker teaches a pore size of from 0.03 nm to 50 nm, as of Brinker, paragraph 0076. This overlaps with the claimed pore sizes. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claims 9-10, the particle taught by Sun in the figure in the abstract of Sun appears to be sized with a diameter of about 200 nm. This is within the claimed range of both claims 9 and 10.
As to claim 11, Brinker teaches monodisperse particles in paragraph 0074. While Brinker does not specify a specific polydispersity index, the skilled artisan would have understood that the particles of Brinker would have had a polydispersity index in the claimed range because the population of particles in Brinker is taught to be polydisperse.
As to claim 14, Brinker teaches the following in paragraph 0186, relevant text reproduced below. 

Liposomes were composed of DSPC with 5 wt % DMPE, 30 wt % cholesterol, and 10 wt % PEG-2000 (16:0) and were modified with 0.015 wt % MC40 and 0.500 wt % H5WYG.

The presence of DSPC and cholesterol is understood to read on the requirements of claim 14.
As to claim 15, Brinker teaches the following in paragraph 0073, reproduced below.

    PNG
    media_image9.png
    117
    405
    media_image9.png
    Greyscale

Targeting species may be bound to the surface of the protocell covalently, as of Brinker, paragraph 0119; this binding is understood to be to a lipid because the surface of the protocell in Brinker is composed of lipids. Brinker also teaches a PEG component, which is conjugated to the phospholipid, in paragraph 0104. The PEG component is present preferably at about 5-15 wt%. Brinker also teaches 0.015 wt% of a targeting peptide in paragraph 0036. These amounts differ from the claimed amounts because Brinker teaches wt % rather than the required mol %. Nevertheless, generally, differences in concentration between the claimed invention and prior art (to the extent that there is such a difference) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, no evidence of criticality appears to have been provided. Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a silica particle comprising a lipid bilayer with a lipid bound to a functional moiety such as PEG or a targeting ligand. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of the amount of this ingredient by routine experimentation.
As to claim 17, Brinker teaches specific targeting of hepatocellular and other cancer cells, as well as a targeting peptide, as of the abstract of Brinker. Brinker teaches a cargo in the abstract.
As to claim 18, Brinker teaches a targeting peptide in the abstract of Brinker.
As to claims 19-20, Brinker teaches small hairpin RNA, as of Brinker, paragraph 0071, plasmid DNA, in paragraph 0071, and small interfering RNA, in paragraph 0071.
As to claims 21-22, Brinker teaches a small hairpin RNA in combination with a therapeutic and diagnostic agent in paragraph 0071.
As to claim 23, Brinker teaches a pharmaceutical composition comprising a pharmaceutical excipient in paragraph 0022.

Response to Arguments Regarding Obviousness Rejections
Applicant has provided arguments regarding the previously applied obviousness rejections, as of applicant’s response on the bottom of page 7 and onto page 8. In applicant’s response, applicant argues that lipid bilayer formation depends upon the topography of nanoparticles. Applicant argues that particles with sharp edges are not an ideal surface for lipid bilayer formation.
The examiner best understands this argument to be an argument that the skilled artisan would not have had a reasonable expectation that lipid bilayers could have formed over a mesoporous silica particle with sharp edges due to the topography of said sharp edges.
To the extent that this is applicant’s argument, it is not persuasive as it appears to be contradicted by the teachings of Brinker. In fact, Brinker teaches the following, as of paragraph 0126, reproduced in part below with annotation by the examiner.

    PNG
    media_image12.png
    279
    462
    media_image12.png
    Greyscale

The skilled artisan would have understood that a rectangular and square shape would have had sharp edges and sharp corners. However, the above teachings of Brinker appear to indicate that a lipid bilayer can successfully form over a rectangular or square core. This would appear to indicate that, contra to applicant’s arguments, the prior art recognizes that lipid bilayers could have formed over a core structure with sharp edges.
Applicant then argues that none of the reference combinations of Brinker in view of Xiong, Brinker in view of Zhang, and Brinker in view of Sun teach a starry-like mesoporous nanoparticle comprising one or more cargo molecules surrounded by a lipid layer, with pores in the size range required by the claims. This is not persuasive. Xiong, Zhang, and Sun teach the required starry like mesoporous nanoparticle. Brinker teaches the cargo molecules, the lipid layer, and the pores in the required size range. As such, the combination of references includes all of the required claim elements.


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 9-11, 14-15, and 17-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,022,327 in view of Sun et al. (Nano Letters, Vol. 16, 2016, pages 651-655).
Claims 1-6, 9-11, 14-15, and 17-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,022,327 in view of Zhang et al. (Journal of the American Chemical Society, Vol. 135, 2013, pages 2427-2430).
The instant claims are drawn to a starry-like mesoporous silica nanoparticle optionally surrounded by a lipid bilayer.
The conflicting claims are drawn to a mesoporous silica particle surrounded by a lipid bilayer.
The conflicting claims do not recite that the silica particle is starry-like.
Sun et al. (hereafter referred to as Sun) is drawn to star-shaped mesoporous silica particles having the following shape, as of Sun, page 651, figure in the abstract. Sun teaches that the particles may be used for drug delivery, as of at least Sun, page 651, second line in abstract.
Zhang et al. (hereafter referred to as Zhang) is drawn to mesoporous silica nanoparticles, as of Zhang, page 2427, title and abstract. Said nanoparticles may be “stellate” shaped, as of Zhang, page 2428, left column, figure 2e. The nanoparticles of Zhang may be used for drug or gene delivery, as of Zhang, page 2427, left column.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the starry-like silica particles of Sun and/or Zhang in place of the non-starry silica particles of the conflicting claims to have been used in the lipid bilayer supported silica particle composition of conflicting claims. The conflicting claims are drawn to a lipid bilayer supported silica particle composition used for drug delivery. While the silica nanoparticles of conflicting claims are not starry-like, Sun and Zhang teach starry-like nanoparticles that can be used for drug delivery. As such, the skilled artisan would have been motivated to have substituted the starry-like silica nanoparticles of Sun and/or Zhang in place of the non-starry like nanoparticles of the conflicting claims to be used with the lipid bilayer of the conflicting claims for predictable delivery of drugs with a reasonable expectation of success.
The instant claims require that the pores in the particle are at least 20 nm in diameter. This is not specifically recited in the conflicting claims. Nevertheless, the conflicting claims recite that the particles are mesoporous. The term “mesoporous” is defined in the instant specification as being sized from 2 nm to 50 nm on column 17 lines 44-52 of the instant specification, reproduced below.

    PNG
    media_image13.png
    164
    423
    media_image13.png
    Greyscale

This overlaps with the claimed size range, resulting in a prima facie case of obviousness-type non-statutory double patenting.
With regard to the use of the specification of the ‘327 patent in a double patenting rejection, the examiner notes that MPEP 804(II)(B)(2)(a) states that the specification can be used as a dictionary to learn the meaning of a term in the claim, as of the second paragraph in this section of the MPEP. See the relevant text reproduced below from the MPEP.

    PNG
    media_image14.png
    101
    1491
    media_image14.png
    Greyscale

As such, the mesoporous particles of the claims of the ‘327 patent are understood to have pores sized in the claimed range.

Response to Arguments Regarding Double Patenting Rejection
In applicant’s response to arguments regarding the previously applied double patenting rejection, applicant makes the following arguments, as of page 10 of applicant’s response.

    PNG
    media_image15.png
    276
    649
    media_image15.png
    Greyscale

These arguments are not persuasive. Applicant’s arguments appear to address only the claims of the ‘327 patent. However, the applied rejections are over the claims of the ‘327 patent in view of either Sun et al. (Nano Letters, Vol. 16, 2016, pages 651-655) or Zhang et al. (Journal of the American Chemical Society, Vol. 135, 2013, pages 2427-2430). As such, applicant’s arguments address only a single reference and not the combination of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See MPEP 2145(IV).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612